Citation Nr: 1733451	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  15-24 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and major depression. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016). 

The Veteran had active service from February 1952 to November 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In March 2016, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development and the issues are ready for adjudication.


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma in service; bilateral sensorineural hearing loss (SNHL) and tinnitus are currently shown.

2. A current diagnosis of generalized anxiety disorder has been related to hearing loss; PTSD has been related to in-service stressors. 


CONCLUSIONS OF LAW

1. Bilateral sensorineural hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).

2. Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a psychiatric disability, to include PTSD, generalized anxiety disorder, and major depression, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Hearing Loss and Tinnitus 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for hearing loss and tinnitus.  On the application for compensation received in April 2011, he reported that hearing loss and tinnitus began during service in 1953.  He asserted that his military occupational specialty (MOS) as a combat infantry engineer made him prone to loud noise exposure.  He also reported an in-service incident where he experienced a "concussion grenade" during combat which caused hearing loss and tinnitus.  He indicated that he was told by a lieutenant that he was going to be evacuated and recommended for a "Purple Star" award; however, the following day, the lieutenant was killed by a mortar explosion.  Following these incidents, he was assigned to duty as a cook. 

First, the Veteran has a current disability of bilateral SNHL.  The May 2016 VA examination report shows bilateral hearing loss disability for VA purposes and he was diagnosed with bilateral SNHL.  He has also been diagnosed with tinnitus.  During the May 2016 VA audiological examination, he reported recurrent tinnitus since service.  

Next, the Veteran experienced in-service loud noise exposure.  The record reflects that the service treatment records are no longer available, most likely having been destroyed in the fire at the National Personnel Records Center in 1973.  Nonetheless, he has provided a competent and credible account of combat acoustic trauma.  Further, the only available service department record, a DD Form 214, confirms that his most significant duty assignment was with an infantry company in Korea which tends to corroborate his reported MOS and account of combat-related acoustic trauma.  Thus, his account of acoustic trauma is consistent with the circumstances, conditions and hardships of service.  

Next, the evidence is in relative equipoise on the question of whether the current bilateral SNHL and tinnitus began in service, that is, whether the bilateral SNHL and tinnitus were directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's assertions that hearing loss and tinnitus started in service after the in-service explosion.  

The evidence weighing against a finding of in-service onset of bilateral SNHL and tinnitus includes the Veteran's June 2009 assertions that, in addition to experiencing military noise exposure, he also experienced post-service occupational and recreational noise exposure as a diesel locomotive engineer and while hunting.  

Given that the Veteran's service treatment records are no longer available, there is no evidence to contradict his assertions of in-service onset of bilateral hearing loss and tinnitus.  Resolving reasonable doubt in his favor on this question, the Board finds that the current bilateral SNHL and tinnitus began during service.  Accordingly, service connection for bilateral SNHL and tinnitus is warranted.  

Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks service connection for a psychiatric disorder due to traumatic experiences while serving in Korea.  He reported an in-service incident where he experienced a "concussion grenade" during combat and lost consciousness and that he witnessed a platoon leader killed by a mortar explosion.  

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

Service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  In this regard, the Veteran is now service connected for a bilateral hearing loss disability. 

First, the Veteran has been diagnosed with a psychiatric disorder.  Specifically, the April 2012 VA examination report shows a diagnosis of generalized anxiety disorder.  While the April 2012 VA examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD, VA treatment records dated in May 2011 and March 2013 show a diagnosis of chronic PTSD.  A February 2016 VA treatment record also shows diagnoses of major depression and generalized anxiety disorder.

Next, the evidence shows that the Veteran's generalized anxiety disorder was associated with the now service-connected bilateral hearing loss disability.  Of note, at a May 2011 VA psychiatric consultation, he described episodes of anxiety, irritability, and panic attacks.  The May 2011 clinician opined that the Veteran was experiencing significant anxiety resulting from his sensory isolation due to profound hearing impairment.  There is no evidence in the record to contradict this opinion.

Next, the evidence is in relative equipoise as to whether the Veteran's PTSD is related to service.  A May 2011 VA psychiatric consultation shows that the Veteran reported the two in-service stressors outlined above.  After examining the Veteran, and after consideration of his report of stressors, the psychiatrist diagnosed chronic PTSD pursuant to DSM-IV.  This evidence weighs in favor of finding that PTSD is related to service because the May 2011 psychiatrist diagnosed PTSD based on the Veteran's credible reports of in-service combat-related stressors.

The Veteran is competent to describe his in-service stressors, and his claimed stressors are consistent with the places, types, and circumstances of service.  There is no evidence to the contrary; therefore, his lay testimony is sufficient to establish the occurrence of his claimed in-service stressors.  Further, there is competent and credible medical evidence that his currently-diagnosed PTSD is related to the claimed in-service stressors.  For these reasons, and resolving reasonable doubt in his favor, the criteria for service connection for PTSD have been met and the appeal is granted.

Finally, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  In light of the grant of the benefits sought on appeal, discussion of VA's duties to notify and assist is unnecessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
  

ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 

Service connection for an psychiatric disorder, to include PTSD, generalized anxiety disorder, and major depression, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


